COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Harris County Housing Authority v. Guy Rankin, IV

Appellate case number:   01-12-00870-CV

Trial court case number: 2012-24968

Trial court:             190th District Court of Harris County

Date motion filed:       February 15, 2013

Party filing motion:     Appellant

       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: __/s/ Laura Carter Higley___________________
                   Acting for the Court

Panel consists of: Justices Higley, Massengale, and Brown


Date: March 22, 2013